OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10529 TheInvestment HouseFunds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850 Los Angeles, CA (Address of principal executive offices) (Zip code) David Kahn The Investment House LLC 11150 Santa Monica Boulevard, Suite 350 Los Angeles, CA 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310)873-3024 Date of fiscal year end:July 31 Date of reporting period: July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) TheInvestment House Funds By (Signature and Title)* /s/ Timothy J. Wahl Timothy J. Wahl, President Date August 7, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Investment Company Report FLEXTRONICS INTERNATIONAL LTD. Security Y2573F102 Meeting Type Annual Ticker Symbol FLEX Meeting Date 22-Jul-2011 ISIN SG9999000020 Agenda 933476500 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT L. EDWARDS Management For For 1B ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management For For 02 TO APPROVE THE RE-APPOINTMENT OF DELOITTE & TOUCHE LLP AS FLEXTRONICS'S INDEPENDENT AUDITORS FOR THE 2 AUTHORIZE THE BOARD OF DIRECTORS TO FIX ITS REMUNERATION. Management For For 03 TO APPROVE THE GENERAL AUTHORIZATION FOR THE DIRECTORS OF FLEXTRONICS TO ALLOT AND ISSUE ORDINARY SHARES. Management For For 04 TO APPROVE CHANGES IN THE CASH COMPENSATION PAYABLE TO FLEXTRONICS'S NON-EMPLOYEE DIRECTORS AND THE CHAIRMAN OF THE BOARD OF DIRECTORS. Management For For 05 TO APPROVE A NON-BINDING, ADVISORY RESOLUTION RELATING TO THE COMPENSATION OF FLEXTRONICS'S NAMED EXECUTIVE OFFICERS. Management For For 06 THE FREQUENCY OF A NON-BINDING, ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF FLEXTRONIC'S NAMED EXECUTIVE OFFICERS. Management 1 Year For S1 EXTRAORDINARY GENERAL MEETING PROPOSAL: TO APPROVE THE RENEWAL OF THE SHARE PURCHASE MANDATE RELATING TO ACQUISITIONS BY FLEXTRONICS OF ITS OWN ISSUED ORDINARY SHARES. Management For For CA, INC. Security 12673P105 Meeting Type Annual Ticker Symbol CA Meeting Date 03-Aug-2011 ISIN US12673P1057 Agenda 933482628 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RAYMOND J. BROMARK Management For For 1B ELECTION OF DIRECTOR: GARY J. FERNANDES Management For For 1C ELECTION OF DIRECTOR: ROHIT KAPOOR Management For For 1D ELECTION OF DIRECTOR: KAY KOPLOVITZ Management For For 1E ELECTION OF DIRECTOR: CHRISTOPHER B. LOFGREN Management For For 1F ELECTION OF DIRECTOR: WILLIAM E. MCCRACKEN Management For For 1G ELECTION OF DIRECTOR: RICHARD SULPIZIO Management For For 1H ELECTION OF DIRECTOR: LAURA S. UNGER Management For For 1I ELECTION OF DIRECTOR: ARTHUR F. WEINBACH Management For For 1J ELECTION OF DIRECTOR: RENATO (RON) ZAMBONINI Management For For 02 RATIFY APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2012. Management For For 03 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 1 Year For 05 TO APPROVE THE CA, INC. 2011 INCENTIVE PLAN. Management For For 06 TO APPROVE THE CA, INC. 2012 EMPLOYEE STOCK PURCHASE PLAN Management For For MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 25-Aug-2011 ISIN US5850551061 Agenda 933486931 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 DAVID L. CALHOUN For For 3 VICTOR J. DZAU, M.D. For For 4 OMAR ISHRAK For For 5 SHIRLEY ANN JACKSON PHD For For 6 JAMES T. LENEHAN For For 7 DENISE M. O'LEARY For For 8 KENDALL J. POWELL For For 9 ROBERT C. POZEN For For 10 JEAN-PIERRE ROSSO For For 11 JACK W. SCHULER For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION (A "SAY-ON- PAY" VOTE). Management For For 04 A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF SAY-ON-PAY VOTES. Management 1 Year For TEVA PHARMACEUTICAL INDUSTRIES LIMITED Security Meeting Type Annual Ticker Symbol TEVA Meeting Date 19-Sep-2011 ISIN US8816242098 Agenda 933499104 - Management Item Proposal Type Vote For/Against Management 01 APPROVE RESOLUTION OF THE BOARD TO DECLARE & DISTRIBUTE CASH DIVIDEND FOR YEAR DECEMBER 31, 2010, PAID IN FOUR INSTALLMENTS IN AN AGGREGATE AMOUNT OF NIS 2.90 PER ORDINARY SHARE (OR ADS). Management For For 2A TO APPOINT MR. CHAIM HURVITZ TO THE BOARD OF DIRECTORS. Management For For 2B TO APPOINT MR. ORY SLONIM TO THE BOARD OF DIRECTORS. Management For For 2C TO APPOINT MR. DAN SUESSKIND TO THE BOARD OF DIRECTORS. Management For For 3A APPOINT MR. JOSEPH (YOSSI) NITZANI AS A STATUTORY INDEPENDENT DIRECTOR, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3B APPOINT PROF. DAFNA SCHWARTZ AS A STATUTORY INDEPENDENT DIRECTOR, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 04 APPOINT KESSELMAN & KESSELMAN, MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 05 TO APPROVE THE PURCHASE OF DIRECTORS' & OFFICERS' LIABILITY INSURANCE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 6A TO APPROVE AN INCREASE IN THE REMUNERATION FOR PROF. MOSHE MANY IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD OF DIRECTORS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 6B APPROVE REIMBURSEMENT OF EXPENSES TO DR. PHILLIP FROST, CHAIRMAN OF BOARD, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 26-Sep-2011 ISIN US31428X1063 Agenda 933497186 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For 1D ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For For 1E ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1F ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1G ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 02 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION IN ORDER TO ALLOW STOCKHOLDERS TO CALL SPECIAL MEETINGS. Management For For 03 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 06 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 07 STOCKHOLDER PROPOSAL REQUIRING EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 08 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. Shareholder For Against 3D SYSTEMS CORPORATION Security 88554D205 Meeting Type Special Ticker Symbol DDD Meeting Date 07-Oct-2011 ISIN US88554D2053 Agenda 933500969 - Management Item Proposal Type Vote For/Against Management 01 AMENDMENT TO CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED SHARES OF COMMON STOCK TO Management For For ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 12-Oct-2011 ISIN US68389X1054 Agenda 933499813 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 DONALD L. LUCAS For For 12 NAOMI O. SELIGMAN For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES RELATING TO EXECUTIVE COMPENSATION. Management 1 Year 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 5 ACT ON A STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION. Shareholder Against For SYMANTEC CORPORATION Security Meeting Type Annual Ticker Symbol SYMC Meeting Date 25-Oct-2011 ISIN US8715031089 Agenda 933504448 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEPHEN M. BENNETT Management For For 1B ELECTION OF DIRECTOR: MICHAEL A. BROWN Management For For 1C ELECTION OF DIRECTOR: FRANK E. DANGEARD Management For For 1D ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE Management For For 1E ELECTION OF DIRECTOR: DAVID L. MAHONEY Management For For 1F ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1G ELECTION OF DIRECTOR: ENRIQUE SALEM Management For For 1H ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management For For 1I ELECTION OF DIRECTOR: V. PAUL UNRUH Management For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 03 AMENDMENT TO 2 INCENTIVE PLAN, AS AMENDED, TO INCREASE NUMBER OF AUTHORIZED SHARES ISSUABLE BY 50,000 SHARES. Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 06 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 08-Nov-2011 ISIN US0530151036 Agenda 933510364 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GREGORY D. BRENNEMAN For For 2 LESLIE A. BRUN For For 3 GARY C. BUTLER For For 4 RICHARD T. CLARK For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 ENRIQUE T. SALEM For For 10 GREGORY L. SUMME For For 02 APPOINTMENT OF DELOITTE & TOUCHE LLP. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 15-Nov-2011 ISIN US5949181045 Agenda 933510706 - Management Item Proposal Type Vote For/Against Management 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2 ELECTION OF DIRECTOR: DINA DUBLON Management For For 3 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 5 ELECTION OF DIRECTOR: REED HASTINGS Management For For 6 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 9 ELECTION OF DIRECTOR: HELMUT PANKE Management For For 10 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 11 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For 12 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 13 SHAREHOLDER PROPOSAL 1. ESTABLISHMENT OF A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For ECOLAB INC. Security Meeting Type Special Ticker Symbol ECL Meeting Date 30-Nov-2011 ISIN US2788651006 Agenda 933522535 - Management Item Proposal Type Vote For/Against Management 01 APPROVE THE ISSUANCE OF SHARES OF ECOLAB COMMON STOCK TO THE STOCKHOLDERS OF NALCO HOLDING COMPANY PURSUANT TO THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER DATED AS OF JULY 19, Management For For 02 ADOPT AN AMENDMENT TO ECOLAB'S RESTATED CERTIFICATE OF INCORPORATION FOLLOWING COMPLETION OF THE MERGER TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF ECOLAB COMMON STOCK TO 800,000,000 SHARES. Management For For 03 ADJOURN THE ECOLAB SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE SHARE ISSUANCE PROPOSAL. Management For For PALL CORPORATION Security Meeting Type Annual Ticker Symbol PLL Meeting Date 14-Dec-2011 ISIN US6964293079 Agenda 933525187 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: AMY E. ALVING Management For For 1B ELECTION OF DIRECTOR: DANIEL J. CARROLL, JR. Management For For 1C ELECTION OF DIRECTOR: ROBERT B. COUTTS Management For For 1D ELECTION OF DIRECTOR: CHERYL W. GRISE Management For For 1E ELECTION OF DIRECTOR: RONALD L. HOFFMAN Management For For 1F ELECTION OF DIRECTOR: LAWRENCE D. KINGSLEY Management For For 1G ELECTION OF DIRECTOR: DENNIS N. LONGSTREET Management For For 1H ELECTION OF DIRECTOR: B. CRAIG OWENS Management For For 1I ELECTION OF DIRECTOR: KATHARINE L. PLOURDE Management For For 1J ELECTION OF DIRECTOR: EDWARD L. SNYDER Management For For 1K ELECTION OF DIRECTOR: EDWARD TRAVAGLIANTI Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 03 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 04 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 PROPOSAL TO APPROVE THE PALL CORPORATION 2 BONUS PLAN. Management For For 06 PROPOSAL TO APPROVE THE PALL CORPORATION 2012 STOCK COMPENSATION PLAN. Management For For INTUIT INC. Security Meeting Type Annual Ticker Symbol INTU Meeting Date 19-Jan-2012 ISIN US4612021034 Agenda 933533766 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHRISTOPHER W. BRODY Management For For 1B ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL Management For For 1C ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D ELECTION OF DIRECTOR: DIANE B. GREENE Management For For 1E ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1H ELECTION OF DIRECTOR: BRAD D. SMITH Management For For 02 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, Management For For 03 APPROVE THE AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN. Management For For 04 APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 05 TO RECOMMEND, BY NON-BINDING ADVISORY VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For THE SCOTTS MIRACLE-GRO CO. Security Meeting Type Annual Ticker Symbol SMG Meeting Date 19-Jan-2012 ISIN US8101861065 Agenda 933534895 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ALAN H. BARRY For For 2 THOMAS N. KELLY JR. For For 3 CARL F. KOHRT, PH.D. For For 4 JOHN S. SHIELY For For 02 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 03 RECOMMENDATION, ON AN ADVISORY BASIS, REGARDING THE FREQUENCY WITH WHICH FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION WILL OCCUR. Management 1 Year For 04 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management For For COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 26-Jan-2012 ISIN US22160K1051 Agenda 933536344 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES D. SINEGAL For For 2 JEFFREY H. BROTMAN For For 3 RICHARD A. GALANTI For For 4 DANIEL J. EVANS For For 5 JEFFREY S. RAIKES For For 02 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For 03 AMENDMENT OF COMPANY'S FIFTH RESTATED STOCK INCENTIVE PLAN. Management For For 04 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For NUANCE COMMUNICATIONS, INC. Security 67020Y100 Meeting Type Annual Ticker Symbol NUAN Meeting Date 27-Jan-2012 ISIN US67020Y1001 Agenda 933536611 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PAUL A. RICCI Management For For 1B ELECTION OF DIRECTOR: ROBERT G. TERESI Management For For 1C ELECTION OF DIRECTOR: ROBERT J. FRANKENBERG Management For For 1D ELECTION OF DIRECTOR: KATHARINE A. MARTIN Management For For 1E ELECTION OF DIRECTOR: PATRICK T. HACKETT Management For For 1F ELECTION OF DIRECTOR: WILLIAM H. JANEWAY Management For For 1G ELECTION OF DIRECTOR: MARK B. MYERS Management For For 1H ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management For For 1I ELECTION OF DIRECTOR: MARK R. LARET Management For For 02 TO APPROVE AN AMENDMENT TO THE AMENDED AND RESTATED 2000 STOCK PLAN. Management For For 03 TO APPROVE NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 04 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For 05 TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 09-Feb-2012 ISIN IE00B4BNMY34 Agenda 933540343 - Management Item Proposal Type Vote For/Against Management 01 ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE TWELVE MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A RE-APPOINTMENT OF DIRECTOR: DINA DUBLON Management For For 2B RE-APPOINTMENT OF DIRECTOR: WILLIAM D. GREEN Management For For 2C RE-APPOINTMENT OF DIRECTOR: NOBUYUKI IDEI Management For For 2D RE-APPOINTMENT OF DIRECTOR: MARJORIE MAGNER Management For For 03 RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT AUDITORS FOR THE 2 AUTHORIZATION, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 04 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management For For 05 APPROVAL OF AMENDMENTS TO ACCENTURE PLC'S ARTICLES OF ASSOCIATION TO PROVIDE FOR THE PHASED-IN DECLASSIFICATION OF THE BOARD, BEGINNING IN 2013 Management For For 06 AUTHORIZATION TO HOLD THE 2013 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 07 AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 08 DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 23-Feb-2012 ISIN US0378331005 Agenda 933542474 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 TIMOTHY D. COOK For For 3 MILLARD S. DREXLER For For 4 AL GORE For For 5 ROBERT A. IGER For For 6 ANDREA JUNG For For 7 ARTHUR D. LEVINSON For For 8 RONALD D. SUGAR For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT OF INTEREST REPORT" Shareholder Against For 05 A SHAREHOLDER PROPOSAL ENTITLED "SHAREHOLDER SAY ON DIRECTOR PAY" Shareholder Against For 06 A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES" Shareholder Against For 07 A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Shareholder Against For NOVARTIS AG Security 66987V109 Meeting Type Annual Ticker Symbol NVS Meeting Date 23-Feb-2012 ISIN US66987V1098 Agenda 933549125 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2011 Management For For 02 DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management For For 03 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AND DECLARATION OF DIVIDEND Management For For 04 REDUCTION OF SHARE CAPITAL Management For For 5A1 TO THE BOARD OF DIRECTORS RE- ELECTION OF WILLIAM BRODY, M.D., PH.D., FOR A TWO-YEAR TERM Management For For 5A2 RE-ELECTION OF SRIKANT DATAR, PH.D., FOR A THREE-YEAR TERM Management For For 5A3 RE-ELECTION OF ANDREAS VON PLANTA, PH.D., FOR A THREE-YEAR TERM Management For For 5A4 RE-ELECTION OF DR. ING. WENDELIN WIEDEKING FOR A THREE-YEAR TERM Management For For 5A5 RE-ELECTION OF ROLF M. ZINKERNAGEL, M.D., FOR A TWO-YEAR TERM Management For For 5B ELECTION OF DIMITRI AZAR, M.D., FOR A THREE-YEAR TERM Management For For 06 APPOINTMENT OF THE AUDITOR Management For For 07 ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING Management For For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 06-Mar-2012 ISIN US7475251036 Agenda 933543933 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARBARA T. ALEXANDER For For 2 STEPHEN M. BENNETT For For 3 DONALD G. CRUICKSHANK For For 4 RAYMOND V. DITTAMORE For For 5 THOMAS W. HORTON For For 6 PAUL E. JACOBS For For 7 ROBERT E. KAHN For For 8 SHERRY LANSING For For 9 DUANE A. NELLES For For 10 FRANCISCO ROS For For 11 BRENT SCOWCROFT For For 12 MARC I. STERN For For 02 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, Management For For 03 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION. Management For For ADOBE SYSTEMS INCORPORATED Security 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 12-Apr-2012 ISIN US00724F1012 Agenda 933554291 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Management For For 1B. ELECTION OF DIRECTOR: MICHAEL R. CANNON Management For For 1C. ELECTION OF DIRECTOR: JAMES E. DALEY Management For For 1D. ELECTION OF DIRECTOR: CHARLES M. GESCHKE Management For For 1E. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 2. APPROVAL OF THE AMENDMENT OF THE 2 THE AVAILABLE SHARE RESERVE BY 12.39 MILLION SHARES, INCREASE THE MAXIMUM NUMBER OF SHARES THAT MAY BE GRANTED AS INCENTIVE STOCK OPTIONS, AND APPROVE NEW PERFORMANCE METRICS AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON NOVEMBER 30, 2012. Management For For 4. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For TEXAS INSTRUMENTS INCORPORATED Security Meeting Type Annual Ticker Symbol TXN Meeting Date 19-Apr-2012 ISIN US8825081040 Agenda 933556245 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For 1B. ELECTION OF DIRECTOR: D.A. CARP Management For For 1C. ELECTION OF DIRECTOR: C.S. COX Management For For 1D. ELECTION OF DIRECTOR: P.H. PATSLEY Management For For 1E. ELECTION OF DIRECTOR: R.E. SANCHEZ Management For For 1F. ELECTION OF DIRECTOR: W.R. SANDERS Management For For 1G. ELECTION OF DIRECTOR: R.J. SIMMONS Management For For 1H. ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For 1I. ELECTION OF DIRECTOR: C.T. WHITMAN Management For For 2. BOARD PROPOSAL REGARDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For INTUITIVE SURGICAL, INC. Security 46120E602 Meeting Type Annual Ticker Symbol ISRG Meeting Date 19-Apr-2012 ISIN US46120E6023 Agenda 933558326 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: GARY S. GUTHART, PH.D. Management For For ELECTION OF DIRECTOR: MARK J. RUBASH Management For For ELECTION OF DIRECTOR: LONNIE M. SMITH Management For For 2. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2010 INCENTIVE AWARD PLAN Management For For 3. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 4. TO APPROVE THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE BOARD AND TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS Management For For 5. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 24-Apr-2012 ISIN US4592001014 Agenda 933564204 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A. J. P. BELDA Management For For 1B ELECTION OF DIRECTOR: W. R. BRODY Management For For 1C ELECTION OF DIRECTOR: K. I. CHENAULT Management For For 1D ELECTION OF DIRECTOR: M. L. ESKEW Management For For 1E ELECTION OF DIRECTOR: D. N. FARR Management For For 1F ELECTION OF DIRECTOR: S. A. JACKSON Management For For 1G ELECTION OF DIRECTOR: A. N. LIVERIS Management For For 1H ELECTION OF DIRECTOR: W. J. MCNERNEY, JR. Management For For 1I ELECTION OF DIRECTOR: J. W. OWENS Management For For 1J ELECTION OF DIRECTOR: S. J. PALMISANO Management For For 1K ELECTION OF DIRECTOR: V. M. ROMETTY Management For For 1L ELECTION OF DIRECTOR: J. E. SPERO Management For For 1M ELECTION OF DIRECTOR: S. TAUREL Management For For 1N ELECTION OF DIRECTOR: L. H. ZAMBRANO Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () Shareholder Against For 05 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS - TRADE ASSOCIATIONS POLICY () Shareholder Against For 06 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 24-Apr-2012 ISIN US8636671013 Agenda 933566258 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 HOWARD E. COX, JR. For For 2 S.M. DATAR, PH.D. For For 3 ROCH DOLIVEUX, DVM For For 4 LOUISE L. FRANCESCONI For For 5 ALLAN C. GOLSTON For For 6 HOWARD L. LANCE For For 7 WILLIAM U. PARFET For For 8 RONDA E. STRYKER For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED ARTICLES OF INCORPORATION TO IMPLEMENT A MAJORITY VOTE STANDARD FOR UNCONTESTED ELECTIONS OF DIRECTORS. Management For For 4. RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE EXECUTIVE BONUS PLAN. Management For For 5. APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 25-Apr-2012 ISIN US1912161007 Agenda 933558035 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For 1C. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For 1D. ELECTION OF DIRECTOR: RICHARD M. DALEY Management For For 1E. ELECTION OF DIRECTOR: BARRY DILLER Management For For 1F. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 1G. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 1H. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1I. ELECTION OF DIRECTOR: DONALD R. KEOUGH Management For For 1J. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1K. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For 1L. ELECTION OF DIRECTOR: DONALD F. MCHENRY Management For For 1M. ELECTION OF DIRECTOR: SAM NUNN Management For For 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management For For 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH Management For For 1P. ELECTION OF DIRECTOR: JACOB WALLENBERG Management For For 1Q. ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For EBAY INC. Security Meeting Type Annual Ticker Symbol EBAY Meeting Date 26-Apr-2012 ISIN US2786421030 Agenda 933573760 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARC L. ANDREESSEN Management For For 1B. ELECTION OF DIRECTOR: WILLIAM C. FORD, JR. Management For For 1C. ELECTION OF DIRECTOR: DAWN G. LEPORE Management For For 1D. ELECTION OF DIRECTOR: KATHLEEN C. MITIC Management For For 1E. ELECTION OF DIRECTOR: PIERRE M. OMIDYAR Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 3. APPROVE AMENDMENT & RESTATEMENT OF 2, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER PLAN BY 16.5 MILLION SHARES Management For For 4. TO APPROVE OUR EMPLOYEE STOCK PURCHASE PLAN. Management For For 5. TO ADOPT AND APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Management For For 6. AMENDMENT TO OUR AMENDED & RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS WITH THE RIGHT TO CALL A SPECIAL MEETING Management For For 7. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For SIGMA-ALDRICH CORPORATION Security Meeting Type Annual Ticker Symbol SIAL Meeting Date 01-May-2012 ISIN US8265521018 Agenda 933558667 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management For For 1B. ELECTION OF DIRECTOR: GEORGE M. CHURCH Management For For 1C. ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management For For 1D. ELECTION OF DIRECTOR: AVI M. NASH Management For For 1E. ELECTION OF DIRECTOR: STEVEN M. PAUL Management For For 1F. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1G. ELECTION OF DIRECTOR: RAKESH SACHDEV Management For For 1H. ELECTION OF DIRECTOR: D. DEAN SPATZ Management For For 1I. ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2012 Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For TRIMBLE NAVIGATION LIMITED Security Meeting Type Annual Ticker Symbol TRMB Meeting Date 01-May-2012 ISIN US8962391004 Agenda 933561359 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEVEN W. BERGLUND For For 2 JOHN B. GOODRICH For For 3 WILLIAM HART For For 4 MERIT E. JANOW For For 5 ULF J. JOHANSSON For For 6 RONALD S. NERSESIAN For For 7 BRADFORD W. PARKINSON For For 8 MARK S. PEEK For For 9 NICKOLAS W. VANDE STEEG For For 2 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 2002 STOCK PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE FROM Management For For 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE FROM Management For For 4 TO APPROVE THE COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. Management For For 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 28, 2012. Management For For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2012 ISIN US2686481027 Agenda 933561501 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1G ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1H ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1I ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1J ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 02 RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 03 ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For ALLERGAN, INC. Security Meeting Type Annual Ticker Symbol AGN Meeting Date 01-May-2012 ISIN US0184901025 Agenda 933565826 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID E.I. PYOTT Management For For 1B. ELECTION OF DIRECTOR: HERBERT W. BOYER, PH.D. Management For For 1C. ELECTION OF DIRECTOR: DEBORAH DUNSIRE, M.D. Management For For 1D. ELECTION OF DIRECTOR: MICHAEL R. GALLAGHER Management For For 1E. ELECTION OF DIRECTOR: DAWN HUDSON Management For For 1F. ELECTION OF DIRECTOR: ROBERT A. INGRAM Management For For 1G. ELECTION OF DIRECTOR: TREVOR M. JONES, PH.D. Management For For 1H. ELECTION OF DIRECTOR: LOUIS J. LAVIGNE, JR. Management For For 1I. ELECTION OF DIRECTOR: RUSSELL T. RAY Management For For 1J. ELECTION OF DIRECTOR: STEPHEN J. RYAN, M.D. Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 3. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING (SPECIAL STOCKHOLDER MEETINGS). Shareholder Against For ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 03-May-2012 ISIN US7908491035 Agenda 933566854 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN W. BROWN Management For For 1B ELECTION OF DIRECTOR: DANIEL J. STARKS Management For For 2 TO APPROVE AMENDMENTS TO THE 2007 EMPLOYEE STOCK PURCHASE PLAN. Management For For 3 TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For 4 ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 03-May-2012 ISIN US2788651006 Agenda 933568810 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For ELECTION OF DIRECTOR: MICHAEL LARSON Management For For ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVE AMENDMENTS TO THE ECOLAB INC. RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPER- MAJORITY VOTING. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO PROVIDE AN ANNUAL ADVISORY VOTE ON ELECTIONEERING, POLITICAL CONTRIBUTIONS AND COMMUNICATION EXPENDITURES. Shareholder Against For 6. STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO ADOPT A RULE TO REDEEM ANY CURRENT OR FUTURE STOCKHOLDER RIGHTS PLAN UNLESS SUCH PLAN IS SUBMITTED TO A STOCKHOLDER VOTE WITHIN 12 MONTHS. Shareholder Against For CHURCH & DWIGHT CO., INC. Security Meeting Type Annual Ticker Symbol CHD Meeting Date 03-May-2012 ISIN US1713401024 Agenda 933570168 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: T. ROSIE ALBRIGHT Management For For 1B. ELECTION OF DIRECTOR: RAVICHANDRA K. SALIGRAM Management For For 1C. ELECTION OF DIRECTOR: ROBERT K. SHEARER Management For For 2. APPROVAL OF OUR AMENDED AND RESTATED ANNUAL INCENTIVE PLAN. Management For For 3. ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For MYLAN INC. Security Meeting Type Annual Ticker Symbol MYL Meeting Date 04-May-2012 ISIN US6285301072 Agenda 933598572 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. COURY For For 2 RODNEY L. PIATT, C.P.A. For For 3 HEATHER BRESCH For For 4 WENDY CAMERON For For 5 ROBERT J. CINDRICH For For 6 NEIL DIMICK, C.P.A. For For 7 DOUGLAS J. LEECH C.P.A. For For 8 JOSEPH C. MAROON, MD For For 9 MARK W. PARRISH For For 10 C.B. TODD For For 11 R.L. VANDERVEEN PHD RPH For For 2. RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. APPROVE AN AMENDED AND RESTATED 2003 LONG-TERM INCENTIVE PLAN Management For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 5. SHAREHOLDER PROPOSAL - DISCLOSURE OF POLITICAL CONTRIBUTIONS Shareholder Against For 6. SHAREHOLDER PROPOSAL - SEPARATION OF CHAIRMAN AND CEO POSITIONS Shareholder For Against CUMMINS INC. Security Meeting Type Annual Ticker Symbol CMI Meeting Date 08-May-2012 ISIN US2310211063 Agenda 933569456 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For 2. ELECTION OF DIRECTOR: WILLIAM I. MILLER Management For For 3. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 4. ELECTION OF DIRECTOR: GEORGIA R. NELSON Management For For 5. ELECTION OF DIRECTOR: CARL WARE Management For For 6. ELECTION OF DIRECTOR: ROBERT K. HERDMAN Management For For 7. ELECTION OF DIRECTOR: ROBERT J. BERNHARD Management For For 8. ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ Management For For 9. ELECTION OF DIRECTOR: STEPHEN B. DOBBS Management For For ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2012. Management For For PROPOSAL TO APPROVE THE CUMMINS INC. 2 Management For For PROPOSAL TO APPROVE THE CUMMINS INC. EMPLOYEE STOCK PURCHASE PLAN. Management For For PROPOSAL TO AMEND CUMMINS INC.'S BY- LAWS TO ALLOW SHAREHOLDERS WHO HAVE A 25% NET LONG POSITION IN THE COMMON STOCK TO CALL SPECIAL SHAREHOLDER MEETINGS. Management For For BAXTER INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol BAX Meeting Date 08-May-2012 ISIN US0718131099 Agenda 933574736 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES R. GAVIN III, M.D., PH.D. Management For For 1B. ELECTION OF DIRECTOR: PETER S. HELLMAN Management For For 1C. ELECTION OF DIRECTOR: K.J. STORM Management For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL TO REPEAL CLASSIFIED BOARD Shareholder For For 5. SHAREHOLDER PROPOSAL TO ADOPT SIMPLE MAJORITY VOTE Shareholder For For BABCOCK & WILCOX CO Security 05615F102 Meeting Type Annual Ticker Symbol BWC Meeting Date 08-May-2012 ISIN US05615F1021 Agenda 933574851 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS A. CHRISTOPHER For For 2 ROBERT W. GOLDMAN For For 3 STEPHEN G. HANKS For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 10-May-2012 ISIN US6558441084 Agenda 933572946 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GERALD L. BALILES Management For For 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1G. ELECTION OF DIRECTOR: STEVEN F. LEER Management For For 1H. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For 1I. ELECTION OF DIRECTOR: CHARLES W. MOORMAN Management For For 1J. ELECTION OF DIRECTOR: J. PAUL REASON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 STOCKHOLDERS. Management For For 3D SYSTEMS CORPORATION Security 88554D205 Meeting Type Annual Ticker Symbol DDD Meeting Date 15-May-2012 ISIN US88554D2053 Agenda 933581286 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM E. CURRAN For For 2 CHARLES W. HULL For For 3 JIM D. KEVER For For 4 G.W. LOEWENBAUM, II For For 5 KEVIN S. MOORE For For 6 ABRAHAM N. REICHENTAL For For 7 DANIEL S. VAN RIPER For For 8 KAREN E. WELKE For For 2. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 15-May-2012 ISIN US8064071025 Agenda 933584888 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STANLEY M BERGMAN For For 2 GERALD A BENJAMIN For For 3 JAMES P BRESLAWSKI For For 4 MARK E MLOTEK For For 5 STEVEN PALADINO For For 6 BARRY J ALPERIN For For 7 PAUL BRONS For For 8 DONALD J KABAT For For 9 PHILIP A LASKAWY For For 10 KARYN MASHIMA For For 11 NORMAN S MATTHEWS For For 12 BRADLEY T SHEARES, PHD For For 13 LOUIS W SULLIVAN, MD For For 2. PROPOSAL TO AMEND THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management For For 3. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2 THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2012. Management For For YUM! BRANDS, INC. Security Meeting Type Annual Ticker Symbol YUM Meeting Date 17-May-2012 ISIN US9884981013 Agenda 933588949 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1B. ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management For For 1C. ELECTION OF DIRECTOR: MIRIAN GRADDICK-WEIR Management For For 1D. ELECTION OF DIRECTOR: J. DAVID GRISSOM Management For For 1E. ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1F. ELECTION OF DIRECTOR: JONATHAN S. LINEN Management For For 1G. ELECTION OF DIRECTOR: THOMAS C. NELSON Management For For 1H. ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1I. ELECTION OF DIRECTOR: THOMAS M. RYAN Management For For 1J. ELECTION OF DIRECTOR: JING-SHYH S. SU Management For For 1K. ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL TO APPOINT AN INDEPENDENT CHAIRMAN. Shareholder For Against 5. SHAREHOLDER PROPOSAL TO ADOPT A SUSTAINABLE PALM OIL POLICY. Shareholder Against For STERICYCLE, INC. Security Meeting Type Annual Ticker Symbol SRCL Meeting Date 22-May-2012 ISIN US8589121081 Agenda 933586731 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARK C. MILLER Management For For 1B. ELECTION OF DIRECTOR: JACK W. SCHULER Management For For 1C. ELECTION OF DIRECTOR: THOMAS D. BROWN Management For For 1D. ELECTION OF DIRECTOR: ROD F. DAMMEYER Management For For 1E. ELECTION OF DIRECTOR: WILLIAM K. HALL Management For For 1F. ELECTION OF DIRECTOR: JONATHAN T. LORD, M.D. Management For For 1G. ELECTION OF DIRECTOR: JOHN PATIENCE Management For For 1H. ELECTION OF DIRECTOR: JAMES W.P. REID- ANDERSON Management For For 1I. ELECTION OF DIRECTOR: RONALD G. SPAETH Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 3. ADVISORY RESOLUTION APPROVING THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS Management For For 4. STOCKHOLDER PROPOSAL REQUIRING EXECUTIVES TO HOLD EQUITY AWARDS UNTIL RETIREMENT Shareholder Against For TUPPERWARE BRANDS CORPORATION Security Meeting Type Annual Ticker Symbol TUP Meeting Date 22-May-2012 ISIN US8998961044 Agenda 933591251 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CATHERINE A. BERTINI Management For For 1B ELECTION OF DIRECTOR: SUSAN M. CAMERON Management For For 1C ELECTION OF DIRECTOR: KRISS CLONINGER, III Management For For 1D ELECTION OF DIRECTOR: E. V. GOINGS Management For For 1E ELECTION OF DIRECTOR: JOE R. LEE Management For For 1F ELECTION OF DIRECTOR: ANGEL R. MARTINEZ Management For For 1G ELECTION OF DIRECTOR: A. MONTEIRO DE CASTRO Management For For 1H ELECTION OF DIRECTOR: ROBERT J. MURRAY Management For For 1I ELECTION OF DIRECTOR: DAVID R. PARKER Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management For For CONCEPTUS, INC. Security Meeting Type Annual Ticker Symbol CPTS Meeting Date 22-May-2012 ISIN US2060161070 Agenda 933614883 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 KATHRYN A. TUNSTALL For For 2 ROBERT V. TONI For For 2. TO RATIFY THE APPOINTMENT AS PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3. TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF CONCEPTUS' NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE COMPANY'S PROXY STATEMENT. Management For For SAP AG Security Meeting Type Annual Ticker Symbol SAP Meeting Date 23-May-2012 ISIN US8030542042 Agenda 933612182 - Management Item Proposal Type Vote For/Against Management 2 RESOLUTION ON THE APPROPRIATION OF THE RETAINED EARNINGS OF FISCAL YEAR Management For 3 RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE EXECUTIVE BOARD IN FISCAL YEAR 2011 Management For 4 RESOLUTION ON THE FORMAL APPROVAL OF THE ACTS OF THE SUPERVISORY BOARD IN FISCAL YEAR 2011 Management For 5 RESOLUTION ON THE APPROVAL OF THE SYSTEM OF EXECUTIVE BOARD COMPENSATION Management For 6 APPOINTMENT OF THE AUDITORS OF THE FINANCIAL STATEMENTS AND GROUP FINANCIAL STATEMENTS FOR FISCAL YEAR Management For 7A) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: PROF. DR. H.C. MULT. HASSO PLATTNER Management For 7B) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: PEKKA ALA-PIETILA Management For 7C) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: PROF. ANJA FELDMANN, PH. D. Management For 7D) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: PROF. DR. WILHELM HAARMANN Management For 7E) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: BERNARD LIAUTAUD Management For 7F) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: DR. H.C. HARTMUT MEHDORN Management For 7G) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: DR. ERHARD SCHIPPOREIT Management For 7H) ELECTION OF NEW MEMBER TO THE SUPERVISORY BOARD: PROF. DR.-ING. DR.- ING. E.H. KLAUS WUCHERER Management For 8 CANCELLATION OF CONTINGENT CAPITAL III AND CONTINGENT CAPITAL IIIA AND AMEND SECTION 4, 19 & 23 OF ARTICLES OF INCORPORATION Management For AUTODESK, INC. Security Meeting Type Annual Ticker Symbol ADSK Meeting Date 07-Jun-2012 ISIN US0527691069 Agenda 933616786 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CARL BASS Management For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Management For For 1C. ELECTION OF DIRECTOR: J. HALLAM DAWSON Management For For 1D. ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN Management For For 1E. ELECTION OF DIRECTOR: MARY T. MCDOWELL Management For For 1F. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Management For For 1G. ELECTION OF DIRECTOR: CHARLES J. ROBEL Management For For 1H. ELECTION OF DIRECTOR: STACY J. SMITH Management For For 1I. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2013. Management For For 3. APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. Management For For CELGENE CORPORATION Security Meeting Type Annual Ticker Symbol CELG Meeting Date 13-Jun-2012 ISIN US1510201049 Agenda 933620189 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. HUGIN For For 2 R.W. BARKER, D. PHIL. For For 3 MICHAEL D. CASEY For For 4 CARRIE S. COX For For 5 RODMAN L. DRAKE For For 6 M.A. FRIEDMAN, M.D. For For 7 GILLA KAPLAN, PH.D. For For 8 JAMES J. LOUGHLIN For For 9 ERNEST MARIO, PH.D. For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2 Management For For 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Shareholder Against For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 21-Jun-2012 ISIN US38259P5089 Agenda 933632968 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3A. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. Management For For 3B. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management For For 3C. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE TREATMENT OF SHARES OF CLASS A COMMON STOCK IN A MANNER THAT IS AT LEAST AS FAVORABLE AS THE SHARES OF CLASS B COMMON STOCK. Management For For 4. THE APPROVAL OF GOOGLE'S 2012 STOCK PLAN. Management For For 5. THE APPROVAL OF GOOGLE'S 2012 INCENTIVE COMPENSATION PLAN FOR EMPLOYEES AND CONSULTANTS OF MOTOROLA MOBILITY. Management For For 6. A STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING MANDATORY ARBITRATION OF CERTAIN SHAREHOLDER CLAIMS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For
